Title: From James Madison to Levi Lincoln, 13 June 1802 (Abstract)
From: Madison, James
To: Lincoln, Levi


13 June 1802, Department of State. “The Secretary of State presents his compliments to the Attorney General of the United States and requests his opinion on the points stated in the enclosed letter of the 9th. inst. from the Secretary of the Treasury—all the documents relating to the case which were received from Mr. Gallatin being also herewith sent to Mr. Lincoln.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. For the enclosed letter and documents relating to the case of the French schooner Peggy, see Gallatin to JM, 9 June 1802, and nn.


